PATTERSON, Judge,
Willie Fred Harrold appeals from his judgment and sentences for delivery and possession of cocaine and delivery and possession of marijuana. We find merit only in his contention that the trial court erred in imposing separate convictions and sentences for both delivery and possession of the same illegal drugs.
The appellant’s offenses occurred prior to July 1, 1988, the effective date of the amendment to section 775.021(4), Florida Statutes (1987), which authorizes separate convictions and sentences for sale or delivery of a controlled substance and possession of that same substance. Before the amendment, conviction for both delivery and possession for one criminal act was determined to be a violation of double jeopardy principles. Carawan v. State, 515 So.2d 161 (Fla.1987); Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988). Since section 775.021(4) cannot be applied retroactively, State v. Smith, 547 So.2d 613 (Fla.1989), the trial court erred in adjudicating guilt and imposing sentences upon the appellant for both delivery and possession of cocaine and delivery and possession of marijuana.
Accordingly, we reverse and remand for resentencing.
HALL, A.C.J., and THREADGILL, J., concur.